Case 20-12841-MFW Doc611 Filed 01/06/21 Pagelof1 20.384) whe

Clerk of the Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801

 

 

RECEIVED / FILED

JAN 6 2021

 

 

 

To whom it may concern: U.S. BANKRUPTCY COURT
DISTRICT OF DELAWARE

|, Catherine L. Martin (Cathy Martin) hereby file Objection to transfer and/or use of my
personal membership asset information including name, address, email address,

phone number and financial/bank account information or debit card information. Youfit
does not have the right to sell any of my information to anyone.

 

 

 

Thank you'in advance for your assistance in this matter.

=
Catherine (Cathy) L. (Louise) Martin ‘

3351 Bilglade Road Ht /VAAZ
Ft. Worth, TX. 76133 ‘

817/913-8391

 

 
